Exhibit 10-44





EXECUTIVE SEVERANCE BENEFITS PLAN




INTRODUCTION
2
ELIGIBILITY
2
Circumstances not Covered By the Plan
2
Rights to Employment
2
Severance Benefits Will be Contingent Upon Release Agreement
3
Relationship to the Pension Plan
3
30 Days Paid Notice
3
SEVERANCE BENEFITS
3
Severance Pay
3
Integration With Other Payments
4
COBRA Based Continuation of Health Care and Dental Care
5
Employee Assistance Program Continuation
5
Career Transition Services
5
Applying for Benefits
5
Benefits Claims and Appeals Procedures
5
Claims Process
6
Appeals Committee
6
Appeals Process
7
OTHER FACTS AND INFORMATION
7
Benefits Rights
7
Source of Benefits
8
Participant’s Rights
8
Plan Is Not An Employment Contract
9
Administration
9
Section 409A Compliance
9
Type of Plan
11
Contributions
11
Participating Employers
11
Agent for Service of Legal Process
11






1

--------------------------------------------------------------------------------



INTRODUCTION
Effective August 1, 2002, if you terminate employment with FirstEnergy Corp. or
any of its operating companies (collectively, the Company) to which the
FirstEnergy Executive Severance Benefits Plan (the Plan) and its provisions have
been extended, (see section entitled “Participating Employers”) you generally
are eligible to receive or continue certain employee benefits, such as group
health care and dental coverage, according to the Company’s policies or plans in
effect as of the date of your termination, or as required by law, provided you
fulfill the conditions precedent set forth herein. Refer to your employee
benefits handbook or contact your local Human Resources representative for
specific details regarding benefits availability upon termination of employment.


ELIGIBILITY
If you are an executive of the Company in Compensation Incentive Tier levels two
through four, you will be offered these additional severance benefits if you are
involuntarily separated when business conditions require the closing of a
facility, corporate restructuring, a reduction in workforce, or job elimination.
The Chief Executive Officer is not covered under this Plan. Any severance
benefits payable to the Chief Executive Officer will be determined by the
Compensation Committee and/or the Board of Directors.


For the purposes of the Plan, you would also be considered involuntarily
separated and eligible to be offered severance benefits if you turn down a job
assignment that would: result in a material reduction in your current base pay;
contain a requirement that you must make a material relocation from your current
residence for reasons related to the new job; or result in a material change in
your daily commute from your current residence to a new reporting location. Any
reassignment which results in your current residence to your new reporting
location being at least 50 miles farther than your current residence to your
previous reporting location is considered material. Provided, however, that in
order to receive these severance benefits, you must provide notice to the
Company within 30 days of the termination date for your existing job, and the
Company does not remedy the condition within 30 days of such notice. Turning
down a job assignment that did not result in any of the above material changes
will be considered a voluntary termination of employment and you will not be
offered severance benefits. Accepting a position with a Company affiliate,
either before the date you sign the Release required below, or up until the
receipt of a severance benefit, will result in ineligibility for benefits.


The Company offers these additional severance benefits in accordance with the
terms of this Plan to aid in the transition to employment with other
organizations.
 
Circumstances Not Covered By The Plan No severance benefits will be offered to
you if you separate employment from the Company for any other reason than those
specified above. These circumstances not covered by the Plan include, but are
not limited to: voluntary resignation; a discharge or demotion for misconduct,
poor job performance, or absenteeism; or the failure to return from a leave of
absence. In addition, you will not be offered benefits under this Plan if, as a
result of a merger or acquisition of the Company or any of its assets, your
employment with the acquiring or merging company is continued consistent with
the eligibility requirements set forth above and you do not become unemployed.
The Company expressly reserves the right to expand the circumstances under which
severance benefits will not be offered or to limit the amount of severance
benefits described in this Plan.


Rights To Employment It is emphatically not the intent of the Company to confer
through this Plan, either expressly or by implication, any rights to employment,
any recall rights, any right of

2

--------------------------------------------------------------------------------



rehire or preference in rehire upon any employee. It is further not the intent
of the Company to suggest that it may demote or terminate the employment of any
employee only upon a showing of misconduct, poor job performance, or
absenteeism. The Company specifically reserves the right to demote or terminate
the employment of any employee at any time in accordance with applicable law,
and/or Company policy, and/or any applicable collective bargaining agreement.


Severance Benefits Will Be Contingent Upon Release Agreement Upon your
involuntary separation from employment for the reasons described above, you will
be offered the severance benefits outlined below.


Your receipt of severance pay, receipt of any applicable waiver of COBRA
premium, and eligibility for the training stipend are all contingent upon your
signing an agreement releasing the Company from any and all legal claims as a
result of your separation from employment. The release agreement will be
provided to you with the offer of severance benefits. You will have at least 21
days (but no more than 53 days) to consider whether to accept the severance
benefits offered and sign the release. The length of this consideration period
is established at the discretion of the Company and/or in accordance with
applicable law, but will not exceed 53 days.


Upon signing the release, you will then have an additional seven days to revoke
it. No severance benefits will be paid until after the revocation period has
expired. If the release is not signed and irrevocable by the end of the period
prescribed by the Company, you will be ineligible to receive the severance
benefits provided under the Plan. In no event may the total period allowed for
the release to be signed and become irrevocable exceed 60 days.


Your receipt of the Employee Assistance Program continuation and career
transition services is not contingent upon your signing an agreement releasing
the Company from any and all legal claims as a result of your separation from
employment.


Relationship to the Pension Plan If you are involuntarily separated from the
Company under circumstances which would qualify you for benefits under this
Plan, you may also be eligible for an early retirement benefit rather than a
vested pension benefit, commencing as early as age 55, from the Company’s
Pension Plan(s). In accordance with the terms of the Pension Plan, to be
eligible for the early retirement benefit, you must - at the time of your
separation - be between the ages of 50 and 54 inclusive, have 10 years of
eligible service as defined by the Pension Plan(s), and be eligible for and have
elected severance benefits under this Plan by signing and not revoking the
required release. Eligibility for the early retirement benefit does not
determine eligibility for any other retiree benefits, i.e. health care, retiree
life insurance, etc.


30 Days’ Paid Notice If you qualify for benefits under this Plan, you will be
provided 30 calendar days paid notice. For example, you may be notified on
August 1 that your employment will terminate effective August 31. Your payroll
status will be that of an active employee during the 30 calendar day notice
period. At the discretion of management, you may be required to work during the
30 calendar day paid notice period.


SEVERANCE BENEFITS
Severance Pay If you are an executive who falls within Compensation Tier four,
you will receive three weeks’ base pay for each full year of service. The
minimum and maximum severance pay amounts are 26 weeks pay and 65 weeks’ pay,
respectively.



3

--------------------------------------------------------------------------------



If you are an executive with in Compensation Incentive Tier two or three, you
will receive 3 weeks’ base pay for each full year of service. The minimum
severance payment amount at this level is 52 weeks’ base pay and, effective as
of January 1, 2011 for all eligible executives other than those who have
qualified for the severance benefits under the terms of the Plan as of such
date, the maximum severance pay amount at this level is 104 weeks’ base pay.


For the purposes of this Plan the number of your full years of service will be
equal to your whole years of credited service under the Company’s Pension
Plan(s) as of January 1 of the year in which you are involuntarily severed plus
one year.


Any employee who is terminated and accepts benefits under this Plan, and is
subsequently rehired, will receive credit for pension purposes of hours
paid/worked during the course of employment pursuant to the terms set forth in
the FirstEnergy Pension Plan.


For purposes of the Plan, a full-time regular employee’s base week’s pay shall
be calculated as 40 hours per week paid at the employee’s base rate of pay. The
total severance amount will be paid in a lump sum as soon as administratively
possible, but no later than 90 days after the later of your separation or the
expiration of the period for revoking the release described above.


Severance payments are subject to income tax withholding at the supplemental
federal rate in addition to any applicable state or local withholding.
Applicable FICA and Medicare withholding also will apply. Severance payments are
not considered compensation for the Company’s Pension Plan(s) or Savings Plan(s)
or for any other benefits determination, except as set forth above.


Severance Pay Examples for an Executive as defined within this Plan (Assume in
both examples that the Executive has 10 full years of service under this Plan.)


If Compensation Tier four: (assume salary of $177,600)
•
$177,600 ÷ 52 weeks = $3,415.39 per week

•
3 weeks per year of service = 3 X 10 = 30 weeks’ severance pay

•
$3,415.39 weekly pay

X 30 weeks’ severance pay                    $102,461.70 = Gross severance pay


If Compensation Tier two or three: (assume salary of $218,800)
•
$218,800 ÷ 52 weeks = $4,207.69 per week

•
3 weeks per year of service = 3 X 10 = 30 weeks’ severance pay

•
$4,207.69 weekly pay

X 30 weeks’ severance pay                    $126,230.70


Apply minimum of 52 weeks: $218,800 = Gross severance pay


Integration With Other Payments Benefits under this Plan are not intended to
duplicate such benefits as severance pay or similar benefits under other benefit
plans or employment contracts or applicable laws including the Worker Adjustment
Retraining Notification Act of 1988. To the extent permitted by law and should
such other benefits be payable, your benefits under this Plan will be reduced
accordingly. As an alternative, benefits previously paid under this Plan will be
treated as

4

--------------------------------------------------------------------------------



having been paid to satisfy such other benefit obligations. In either case, the
Plan Administrator will determine how to apply this provision and may override
other provisions in this Plan by doing so. The Company further reserves the
right to reduce the amount of severance pay to recover any amounts which you may
otherwise owe to the Company; provided that, if the severance pay is subject to
Section 409A of the Internal Revenue Code, such reduction shall be done in
compliance with Section 409A.


COBRA Based Continuation of Health Care and Dental Care For an executive
employee who is eligible for and elects continuation of health care and/or
dental care under COBRA, the Company will waive the COBRA premium for a period
equal to the number of weeks to which the severance payment relates, as defined
above under “Severance Pay” (the COBRA Severance Benefit Period). This is a
waiver of the COBRA premium only. Any monthly premium that would otherwise be
due during this period as if you were an active employee will remain your
responsibility and is not waived. YOU MUST SPECIFICALLY ELECT AND QUALIFY FOR
COBRA COVERAGE IN ORDER TO RECEIVE THIS BENEFIT. If you cease to qualify for
COBRA coverage at any time during this COBRA premium waiver period, the
Company’s obligations under this subparagraph shall cease. If you continue to
qualify for COBRA coverage at the expiration of the COBRA premium waiver period,
you would be responsible for paying the COBRA premium for the remainder of the
COBRA period (for as long as you remain eligible). If an executive elects
continuation of benefits under COBRA, the Company provided portion of the
premium in excess of the amount generally provided to all salaried employees is
taxable income and is subject to income tax withholding at the supplemental
federal rate in addition to any applicable state or local withholding.
Applicable FICA and Medicare withholding also will apply.


The period of Company paid COBRA coverage provided under this provision will run
concurrently with, and count towards, the maximum COBRA continuation period. The
waiver of the COBRA premium provided for under this provision will terminate on
the earlier of the end of the month in which the COBRA Severance Benefit Period
concludes or the end of the COBRA continuation period.


Employee Assistance Program Continuation The behavioral health counseling
services of the Work/Life Employee Assistance Program will be continued for you
and your eligible dependents for six months. This program provides assessment,
treatment and/or referral services for all personal problems.


Career Transition Services At the Company’s discretion, a professional career
counseling agency chosen by the Company may provide a career transition program
that emphasizes job search strategies, interview techniques, resume preparation,
and self-assessment; provided, however, that such services will not be provided
beyond the last day of the second calendar year following your termination of
employment.


Applying For Benefits Severance benefits will be offered automatically for those
who qualify under the provisions of this Plan. It is not necessary for you to
submit a claim unless you believe you qualify and have not been notified that
you will be offered severance benefits. A claim must be filed with the Plan
Administrator within 90 days of your separation of employment date.


The Plan Administrator is FirstEnergy Service Company.



5

--------------------------------------------------------------------------------



Benefits Claims and Appeals Procedures The following is an outline of the
procedures for the processing of a claim and summarizes the duties and
responsibilities of the FirstEnergy Employee Benefit Claims and Appeals
Committee (the Appeals Committee) established to handle the appeal of any claims
determination made by the Plan Administrator relative to the eligibility and
entitlement of a participant, beneficiary or other claimant to benefits offered
under this Plan.




Claims Process A Claim as referred to in this document is a request for a Plan
benefit. Claims for benefits must be in writing, signed by the participant,
beneficiary or other claimant, and submitted on the appropriate form and in a
manner acceptable to the Plan Administrator.


The Plan Administrator shall process the claim and notify the claimant of the
initial determination of entitlement to benefits within 90 days. The Plan
Administrator may take up to an additional 90-day period to make the initial
determination if required due to extenuating circumstances. If an additional
90-day extension is required, the participant will be notified in writing of the
extension, the extenuating circumstances requiring additional time and the date
by which the Plan Administrator expects to make a benefit determination.


If the Plan Administrator is unable to reach a decision because of unresolved
issues or missing information, the claimant will be notified of the standards on
which the entitlement to the benefit is based, the unresolved issues that
prevent a determination on the claim and the additional information needed to
reach a decision. The claimant will be given 45 days to resolve such issues or
to provide any such additional information. The time period required for the
Plan Administrator to make a determination would be extended by the period of
time required from the date the notice is mailed, to the date on which the
claimant’s response is received. If the claimant fails to respond to the request
within the 45-day period, the Plan Administrator will make the initial benefit
determination based on the circumstances surrounding unresolved issues and
information available at that time.
  
If the Plan Administrator denies any part or all of the initial claim for
benefits, the participant will be notified in writing, stating the reason for
the denial and the Plan provisions on which the denial is based. The claimant
shall be entitled to receive, upon written request, reasonable access to and
copies of all documents, records and other information relevant to the claim for
benefits. The denial will provide a description of any additional information or
material necessary for the claimant to perfect the claim and an explanation as
to why the additional information or material is required. The denial will
further provide an explanation of the claims appeal procedure and the time
limits for filing an appeal. Such notice of denial or any other notice as
referred to in this procedure shall be deemed duly given when addressed to the
claimant and mailed by first class mail to the address last appearing in the
records of the Plan Administrator or Appeals Committee.


The participant shall have 60 days from the date of the initial benefit
determination to file an appeal. The claimant will have the opportunity to
submit written comments, documents or other information in support of the claim
as part of the appeal. The appeal must be mailed to the FirstEnergy Employee
Benefits Claims and Appeals Committee, 76 South Main Street, Akron, Ohio 44308.


Appeals Committee The Appeals Committee shall consist of at least 3 employees of
FirstEnergy Service Company representing the Human Resources, Investment
Management and Legal

6

--------------------------------------------------------------------------------



Departments, as shall be appointed by the Chief Executive Officer of FirstEnergy
Corp. Such members may designate others in their respective Department to serve
in their place at Appeals Committee meetings. The Appeals Committee will meet
monthly to review and render a decision on any appeal of a determination on an
initial claim for benefits made by the Plan Administrator. In making its
decision, the Appeals Committee will have full power and authority to interpret
the Plan, to resolve ambiguities, inconsistencies and omissions, to determine
any question of fact, to determine the right to benefits of, and the amount of
benefits, if any, payable to the claimant in accordance with the provisions of
the Plan. The Appeals Committee will not defer to the original determination but
will independently review the initial claim for benefits and consider all
comments, documents and other information submitted as part of the appeal in
making its decision. In addition, neither the person who made the initial
determination nor that person’s subordinate will participate in the decision on
the appeal.


Appeals Process The Appeals Committee will review and make its decision on the
appeal and notify the participant within a reasonable period of time, but not
later than 60 days after the receipt of the claim, unless circumstances require
an extension of time. In no event shall the extension of time exceed 60 days. If
an additional 60-day extension is required, the participant will be notified in
writing of the extension.


The participant will be notified in writing of the Appeal Committee’s decision
within 5 workdays of the decision being made. If the Committee’s decision is to
uphold the denial of benefits, the notification will include the reason for the
denial and the Plan provisions on which the denial is based. The claimant shall
be entitled to receive, upon written request, reasonable access to and copies of
all documents, records and other information on which the decision was based.


The claimant must exhaust the above appeals process prior to any action at law,
in equity, pursuant to arbitration or otherwise. The participant shall have 180
days from the date of the decision of the Appeals Committee to file an action in
court. No legal action may be commenced against the Plan, the Plan Administrator
or the Appeals Committee more than 180 days after the Appeal Committee’s
decision has been made with respect to all or any portion of the claim for
benefits.


OTHER FACTS AND INFORMATION
Benefits Rights Severance benefits are not vested. The Plan may be amended or
terminated by the Chief Executive Officer of FirstEnergy Corp. or his appointed
designee at any time. However, any such amendment or termination will not
adversely affect an employee who already has qualified for the severance
benefits under the terms of the Plan prior to the date of the Plan’s amendment
or termination. Severance benefits under this Plan are voluntary on the part of
the Company and are not required by any legal obligation other than the Plan
itself.


This summary describes the severance benefits under the Plan available to
eligible employees. When it deems it is in the Company’s best interest to do so,
the Chief Executive Officer of FirstEnergy Corp. or his appointed designee may
authorize additional severance benefits not contained in this Plan to an
eligible employee other than Section 16 Insiders on a case-by-case basis.
Additionally, the CEO may not make adjustments to the severance benefits for
Senior Management Committee members without advance discussion with the
Compensation Committee of the Board of Directors.



7

--------------------------------------------------------------------------------



Source of Benefits This Plan is unfunded. The benefits under this Plan are paid
directly by the Company from its general assets.




Participant’s Rights As a participant in the Plan, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(“ERISA"). ERISA provides that all Plan participants shall be entitled to:
Receive Information About Your Plan and Benefits


•
Examine, without charge, at the Plan Administrator’s office or local Human
Resources office, all documents governing the plan, and a copy of the latest
annual report filed with the Department of Labor (if it is required that such a
report be filed) and the Plan description;



•
Obtain copies of documents governing the operation of the Plan, and the latest
annual report (if it is required that such a report be filed) and updated
summary plan description or other Plan information upon written request to the
Plan Administrator. The Plan Administrator may make a reasonable charge for the
copies; and

Prudent Actions by Plan Fiduciaries
•
In addition to creating rights for plan participants ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called "fiduciaries" of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one - the Company or any other person - may discriminate
against you in any way to prevent you from obtaining severance benefits or
exercising your rights under ERISA;

Enforce Your Rights
•
If your claim for a severance benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

•
Under ERISA, there are steps you can take to enforce your rights. For instance,
if you request a copy of Plan documents or the latest annual report from the
Plan and do not receive them within 30 days, you may file suit in a Federal
court. In such a case, the court may require the Plan Administrator to provide
the materials and pay you up to $110 a day until you receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator. If you have a claim for benefits which is denied or ignored,
in whole or in part, you may file suit in a state or Federal court. If it should
happen that Plan fiduciaries misuse the Plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

Assistance with Your Questions
•
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you


8

--------------------------------------------------------------------------------



need assistance in obtaining documents from the Plan Administrator, you should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.




Plan Is Not An Employment Contract The Plan shall not be deemed to constitute a
contract between the Company and any employee nor shall anything herein
contained be deemed to give any employee any right to be retained in the employ
of the Company or to interfere with the right of the Company to demote or
discharge any employee at any time and to treat the employee without regard to
the effect which such treatment might have upon the employee as a participant in
the Plan.


Administration The Plan is administered by FirstEnergy Service Company, and the
Plan Administrator has the sole discretion and exclusive authority to interpret
this Plan, determine whether an employee who terminates employment from the
Company qualifies for benefits from this Plan, and is responsible for all
aspects of administration. All decisions of the Plan Administrator shall be
considered final and binding. Inquiries should be made to the Plan
Administrator, Executive Severance Benefits Plan, c/o FirstEnergy Corp., 76
South Main Street, Akron, OH 44308.


Section 409A Compliance For purposes of eligibility for benefits under this
Plan, a “separation” must be a “separation from service” as such term is defined
in Treasury regulations issued under Section 409A of the Internal Revenue Code
(“Section 409A”). Unless provided otherwise below, benefits under this Plan will
be paid no later than the last day of the second taxable year of the participant
following the taxable year of the participant in which the separation from
service occurs.


It is the intention and purpose of the Company that this Plan shall be, at all
relevant times, in compliance with (or exempt from) Section 409A and all other
applicable laws, and this Plan shall be so interpreted and administered. In
addition to the general amendment rights of the Company with respect to the
Plan, the Company specifically retains the unilateral right (but not the
obligation) to make, prospectively or retroactively, any amendment to this Plan
or any related document as it deems necessary or desirable to more fully address
issues in connection with compliance with (or exemption from) Section 409A and
such other laws. In no event, however, shall this section or any other
provisions of this Plan be construed to require the Company to provide any
gross-up for the tax consequences of any provisions of, or payments under, this
Plan and the Company shall have no responsibility for tax or legal consequences
to you (or your beneficiaries) resulting from the terms or operation of this
Plan. To the extent the context requires, all references to “termination of
employment” or a “separation” in this Plan shall refer to events which
constitute a “separation from service” as defined under Section 409A.


If any benefits payable under this Plan are subject to, and not exempt from,
Section 409A, then the following rules apply:





9

--------------------------------------------------------------------------------



•
Severance pay shall be paid in a lump sum as soon as practicable following the
date of your involuntary separation but not later than ninety (90) days
following your involuntary separation; provided, however, the lump sum
distribution may be made after such date if the regulations under Section 409A
so permit or treat a payment made after such date as being made by the
designated date of distribution. The participant is not permitted, directly or
indirectly, to designate the taxable year in which payment is made.



•
If you are a “specified employee” as determined under the Company’s policy for
determining specified employees on the date of a separation from service,
benefits under this Plan subject to, and not exempt from, Section 409A that
would otherwise be paid or provided during the first six (6) months following
such separation from Service shall be accumulated through and paid or provided
(together with interest at the applicable federal rate under Section
7872(f)(2)(A) of the Internal Revenue Code of 1986 as amended, in effect on the
date of the separation from service) on the first business day following the six
(6) month anniversary of such separation from service. Notwithstanding the
foregoing, payments delayed pursuant to this paragraph shall commence as soon as
practicable following the date of your death prior to the end of the six (6)
month period but in no event later than ninety (90) days following the date of
death.



•
Any reimbursement of expenses or in-kind benefits provided under this Plan
subject to, and not exempt from, Section 409A shall be subject to the following
additional rules: (i) any reimbursement of eligible expenses shall be paid as
they are incurred (but not prior to the end of the six-month delay period set
forth above if applicable) and shall always be paid on or before the last day of
your tax year following the tax year in which the expenses were incurred;
provided that you first provide documentation of such expenses in reasonable
detail not later than sixty (60) days following the end of the calendar year in
which the eligible expenses were incurred; (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during any calendar year shall
not affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, during any other calendar year; and (iii) the right to
reimbursement or in-kind benefits or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.



•
Notwithstanding any other provision of this Plan, you must execute any agreement
to release the Company against claims as required by this Plan for payment of
your benefit within sixty (60) days of the involuntary separation from service.
Any benefit subject to Section 409A will be forfeited if the release is not
executed and irrevocable within such time period. However, to the extent that
such sixty (60) day period following your involuntary separation from service
begins in a first taxable year and ends in a second taxable year, any payment to
which you would be entitled will be paid (or commence being paid) in the second
taxable year, but no later than the end of the ninety (90) day period following
the date of your separation from service.



•
No payments made by the Company through any other plan, program, policy or
arrangement shall be a substitute for the payment of any benefits payable under
this Plan that are subject to Section 409A.




10

--------------------------------------------------------------------------------



Type of Plan The Plan is a welfare benefit plan.


Contributions No contributions are required by employees for the severance
benefits covered under this Plan. All contributions to provide these benefits
are made by the Company.






















Participating Employers and Identification Numbers


FirstEnergy Corp.
Ohio Edison Company
EIN 34-1843785
EIN 34-0437786
 
 
Pennsylvania Power Company
Cleveland Electric Illuminating Company
EIN 25-0718810
EIN 34-0150020
 
 
Toledo Edison Company
FirstEnergy Nuclear Operating Company
EIN 34-4375005
EIN 34-1881483
 
 
FirstEnergy Solutions Corp.
FirstEnergy Service Company
EIN 31-1560186
EIN 34-1968288
 
 
American Transmission Systems, Incorporated
FirstEnergy Generation Corp.
 
EIN 34-1940561
 
 
Jersey Central Power & Light
Metropolitan Edison Company
EIN 21-0485010
EIN 23-0870160





Additions or deletions to the list of Participating Employers may be made at any
time at the sole discretion of the Program Sponsor. An up-to-date listing of
Participating Employers may be obtained from the Plan Administrator.


Plan Number 509


This document constitutes both the Plan document and Summary Plan Description.


Agent for Service of Legal Process


FirstEnergy Service Company c/o

11

--------------------------------------------------------------------------------



C T Corporation System
1300 East 9th Street
Cleveland, OH 44114










                                                                    



12